DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application, filed on August 10, 2020, is being examined under the first-inventor-to-file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2020 was filed  before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
This Office action is in response to the amendment and arguments on January 19,        2022. Applicant’s election without traverse of Group I, Claims 1-12, is acknowledged. Claims       13-20 were canceled. Claims 21-28 were added. Claims 1-12 and 21-28 are pending for consideration in the present U.S. non-provisional application.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be considered allowable if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims. The following is an examiner’s statement of reasons for the indication of allowable subject matter. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 12, 21-25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2014/0189806 A1) in view of Kamthe (US 2018/0124732 A1).
1. A computer-implemented method (Cho, FIG. 1) comprising: 
detecting, by an access point (AP), a first signal and a second signal from a computing device within an environment (Cho, para. [0024], “Wherein, the server 2 mainly uses the radio frequency identification (RFID) receiving function 22 to analyze the positioning signal included in the wireless access signal, and then the signal strength of the positioning signal is used to determine the location of the client 1. If the client 1 does not mix the wireless access signal with the positioning signal but sends both wireless access signal and positioning signal simultaneously to the server 2, the server 2 will receive the positioning signal directly and compare the signal strength of the positioning signal for the determination. In addition, the server 2 mainly compares the signal strength with the signal strength information of each region in the radio index map 23. If the server 2 determines that the location of the client 1 corresponds to one of the specific regions, the server 2 will provide the wireless access point service 21 to the client 1. The positioning method used in the present invention is not limited to RFID only, but it can be infrared (IR), GPS and any other equivalent methods.” emphasis added.); 
performing, by the AP, a validation of the first signal, based at least in part on one or more parameters of the first signal and one or more parameters of the second signal (Cho, para. [0024], Wherein, the server 2 mainly uses the radio frequency identification (RFID) receiving function 22 to analyze the positioning signal included in the wireless access signal, and then the signal strength of the positioning signal is used to determine the location of the client 1. If the client 1 does not mix the wireless access signal with the positioning signal but sends both wireless access signal and positioning signal simultaneously to the server 2, the server 2 will receive the positioning signal directly and compare the signal strength of the positioning signal for the determination. In addition, the server 2 mainly compares the signal strength with the signal strength information of each region in the radio index map 23. If the server 2 determines that the location of the client 1 corresponds to one of the specific regions, the server 2 will provide the wireless access point service 21 to the client 1. The positioning method used in the present invention is not limited to RFID only, but it can be infrared (IR), GPS and any other equivalent methods.” emphasis added. Id.); and 
after performing the validation of the first signal, transmitting, by the AP, information regarding the first signal to a computing system (Kamthe, para. [0014], “The location analytics device 101 may include instructions 107 executable by the processing resource 103 to receive signal strength readings from a plurality of access points (APs) for transmissions originating from a target client device. In accordance with examples of the present disclosure, a wireless network may be comprised of APs deployed in an arrangement such that at any location within the network, multiple APs may be capable of receiving packet transmissions from client devices. The APs may report the signal strength of packet transmissions originating from client devices to a central location such as the location analytics device 101.” emphasis added.)
Cho may not seem to describe the identical claimed invention, however in the same field of endeavor, Kamthe provides prior art disclosure and suggestions for the claimed invention, such as after performing the validation of the first signal, transmitting, by the AP, information Kamthe, para. [0014], “The location analytics device 101 may include instructions 107 executable by the processing resource 103 to receive signal strength readings from a plurality of access points (APs) for transmissions originating from a target client device. In accordance with examples of the present disclosure, a wireless network may be comprised of APs deployed in an arrangement such that at any location within the network, multiple APs may be capable of receiving packet transmissions from client devices. The APs may report the signal strength of packet transmissions originating from client devices to a central location such as the location analytics device 101.” emphasis added. Id.) The prior art disclosure and suggestions of Kamthe are for reasons of improving the fidelity of location data by accounting for dynamic environmental factors (Kamthe, para. [0010], “…The beacon sensor based network fingerprint, as described herein, may provide location ground truth data using an overlay network of beacons. By combining beacon sensor data with wireless data from a device involved in fingerprinting, a NCLA may improve the fidelity of its data by accounting for dynamic environment factors. That is, the beacon sensor based network fingerprint may allow for location identification of mobile devices for which beacon sensor data is not available.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of improving the fidelity of location data by accounting for dynamic environmental factors.
2. The computer-implemented method of claim 1, wherein: 
the first signal is a Bluetooth signal or a Bluetooth Low Energy (BLE) signal (Kamthe, para. [0019], “The reference client device 231, alone or in collaboration with the location device 221, may determine its location within environment 220. That is, the reference client device 231 may hear beacons from the beacon sensors 229. The reference client device 231 may determine its location locally, e.g., on An example of beacon sensor data may include Bluetooth Low Energy (BLE) proximity sensing data. The beacon sensors 229 may use BLE proximity sensing to transmit a unique identifier that may be used by a receiving device to determine a location of the receiving device. Although BLE is provided as one example of beacon sensor data, examples are not so limited and the beacon sensors 229 may use other operations to allow for location detection of a device.” emphasis added.); and 
the second signal is a WiFi signal (Kamthe, para. [0007], “In Wi-Fi enterprise networks, network-centric localization approaches (NCLAs) may use wireless access points to identify an unknown location of a client device. That is, NCLAs may use data collected by the infrastructure wireless access points to identify the unknown location of the client device. As used herein, ‘access point’ (AP) generally refers to receiving points for any known or convenient wireless access technology which may later become known. Specifically, the term AP is not intended to be limited to IEEE 802.11-based APs. APs generally function as an electronic device that is adapted to allow wireless devices to connect to a wired network via various communications standards. However, such approaches may not take into account the variation introduced by a dynamic environment. That is, device may move within the network which may make location determination more difficult and/or inaccurate.” emphasis added.)
3. The computer-implemented method of claim 1, wherein the one or more parameters of the first signal comprises a signal strength of the first signal measured by the AP and the one or more parameters of the second signal comprises a signal strength of the second signal measured by the AP (Cho, para. [0024], “Wherein, the server 2 mainly uses the radio frequency identification (RFID) receiving function 22 to analyze the positioning signal included in the wireless access signal, and then the signal strength of the positioning signal is used to determine the location of the client 1. If the client 1 does not mix the wireless access signal with the positioning signal but sends both wireless access signal and positioning signal simultaneously to the server 2, the server 2 will receive the positioning signal directly and compare the signal strength of the positioning signal for the determination. In addition, the server 2 mainly compares the signal strength with the signal strength information of each region in the radio index map 23. If the server 2 determines that the location of the client 1 corresponds to one of the specific regions, the server 2 will provide the wireless access point service 21 to the client 1. The positioning method used in the present invention is not limited to RFID only, but it can be infrared (IR), GPS and any other equivalent methods.” emphasis added. Id.)
4. The computer-implemented method of claim 3, wherein performing the validation of the first signal comprises verifying that a difference between the signal strength of the first signal and the signal strength of the second signal is within a threshold range (Cho, para. [0024], “Wherein, the server 2 mainly uses the radio frequency identification (RFID) receiving function 22 to analyze the positioning signal included in the wireless access signal, and then the signal strength of the positioning signal is used to determine the location of the client 1. If the client 1 does not mix the wireless access signal with the positioning signal but sends both wireless access signal and positioning signal simultaneously to the server 2, the server 2 will receive the positioning signal directly and compare the signal strength of the positioning signal for the determination. In addition, the server 2 mainly compares the signal strength with the signal strength information of each region in the radio index map 23. If the server 2 determines that the location of the client 1 corresponds to one of the specific regions, the server 2 will provide the wireless access point service 21 to the client 1. The positioning method used in the present invention is not limited to RFID only, but it can be infrared (IR), GPS and any other equivalent methods.” emphasis added. Id.)
Cho, para. [0024], “Wherein, the server 2 mainly uses the radio frequency identification (RFID) receiving function 22 to analyze the positioning signal included in the wireless access signal, and then the signal strength of the positioning signal is used to determine the location of the client 1. If the client 1 does not mix the wireless access signal with the positioning signal but sends both wireless access signal and positioning signal simultaneously to the server 2, the server 2 will receive the positioning signal directly and compare the signal strength of the positioning signal for the determination. In addition, the server 2 mainly compares the signal strength with the signal strength information of each region in the radio index map 23. If the server 2 determines that the location of the client 1 corresponds to one of the specific regions, the server 2 will provide the wireless access point service 21 to the client 1. The positioning method used in the present invention is not limited to RFID only, but it can be infrared (IR), GPS and any other equivalent methods.” emphasis added. Id.)
6. The computer-implemented method of claim 1, wherein the information transmitted to the computing system comprises at least one of: the first signal, a signal strength of the first signal measured by the AP, and a radio frequency (RF) signature associated with the computing device (Kamthe, para. [0014], “The location analytics device 101 may include instructions 107 executable by the processing resource 103 to receive signal strength readings from a plurality of access points (APs) for transmissions originating from a target client device. In accordance with examples of the present disclosure, a wireless network may be comprised of APs deployed in an arrangement such that at any location within the network, multiple APs may be capable of receiving packet transmissions from client devices. The APs may report the signal strength of packet transmissions originating from client devices to a central location such as the location analytics device 101.” emphasis added. Id.)

detecting, by the AP, at least one of a movement of the computing device and impersonation of the computing device, based on a comparison of the one or more parameters of the first signal with a radio frequency (RF) signature associated with the computing device (Cho, para. [0024], “Wherein, the server 2 mainly uses the radio frequency identification (RFID) receiving function 22 to analyze the positioning signal included in the wireless access signal, and then the signal strength of the positioning signal is used to determine the location of the client 1. If the client 1 does not mix the wireless access signal with the positioning signal but sends both wireless access signal and positioning signal simultaneously to the server 2, the server 2 will receive the positioning signal directly and compare the signal strength of the positioning signal for the determination. In addition, the server 2 mainly compares the signal strength with the signal strength information of each region in the radio index map 23. If the server 2 determines that the location of the client 1 corresponds to one of the specific regions, the server 2 will provide the wireless access point service 21 to the client 1. The positioning method used in the present invention is not limited to RFID only, but it can be infrared (IR), GPS and any other equivalent methods.” emphasis added. Id.); and 
transmitting, by the AP to the computing system, an indication of at least one of the movement of the computing device and the impersonation of the computing device (Kamthe, para. [0014], “The location analytics device 101 may include instructions 107 executable by the processing resource 103 to receive signal strength readings from a plurality of access points (APs) for transmissions originating from a target client device. In accordance with examples of the present disclosure, a wireless network may be comprised of APs deployed in an arrangement such that at any location within the network, multiple APs may be capable of receiving packet transmissions from client The APs may report the signal strength of packet transmissions originating from client devices to a central location such as the location analytics device 101.” emphasis added. Id.)
12. An access point (AP) (Cho, FIG. 1, Id.) comprising: 
a processor (Kamthe, FIG. 5); and 
a memory containing a program that, when executed by the processor, performs an operation (Kamthe, FIG. 5, Id.) comprising: 
detecting a first signal and a second signal from a computing device within an environment (Cho, para. [0024], Id.); 
performing a validation of the first signal, based at least in part on one or more parameters of the first signal and one or more parameters of the second signal (Cho, para. [0024], Id.); and 
after performing the validation of the first signal, transmitting information regarding the first signal to a computing system (Kamthe, para. [0014], Id. cf. Claim 1).
Cho may not seem to describe the identical claimed invention, however in the same field of endeavor, Kamthe provides prior art disclosure and suggestions for the claimed invention, such as after performing the validation of the first signal, transmitting information regarding the first signal to a computing system (Kamthe, para. [0014], Id.) The prior art disclosure and suggestions of Kamthe are for reasons of improving the fidelity of location data by accounting for dynamic environmental factors (Kamthe, para. [0010], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of improving the fidelity of location data by accounting for dynamic environmental factors.
21. The AP of claim 12, wherein: 
Kamthe, para. [0019], Id.); and 
the second signal is a WiFi signal (Kamthe, para. [0007], Id. cf. Claim 2).
22. The AP of claim 12, wherein the one or more parameters of the first signal comprises a signal strength of the first signal measured by the AP and the one or more parameters of the second signal comprises a signal strength of the second signal measured by the AP (Cho, para. [0024], Id. cf. Claim 3).
23. The AP of claim 22, wherein performing the validation of the first signal comprises verifying that a difference between the signal strength of the first signal and the signal strength of the second signal is within a threshold range (Cho, para. [0024], Id. cf. Claim 4).
24. The AP of claim 12, wherein performing the validation of the first signal comprises verifying that the first signal matches a radio frequency (RF) signature associated with the computing device (Cho, para. [0024], Id. cf. Claim 5).
25. The AP of claim 12, wherein the information transmitted to the computing system comprises at least one of: the first signal, a signal strength of the first signal measured by the AP, and a radio frequency (RF) signature associated with the computing device (Kamthe, para. [0014], Id. cf. Claim 6).
27. The AP of claim 12, the operation further comprising: 
detecting at least one of a movement of the computing device and impersonation of the computing device, based on a comparison of the one or more parameters of the first signal with a radio frequency (RF) signature associated with the computing device (Cho, para. [0024], Id.); and 
Kamthe, para. [0014], Id. cf. Claim 8).
28. A non-transitory computer readable medium having computer executable code stored thereon (Kamthe, FIG. 5, Id.) for performing an operation by an access point (AP), the operation comprising: 
detecting a first signal and a second signal from a computing device within an environment (Cho, para. [0024], Id.); 
performing a validation of the first signal, based at least in part on one or more parameters of the first signal and one or more parameters of the second signal (Cho, para. [0024], Id.); and 
after performing the validation of the first signal, transmitting information regarding the first signal to a computing system (Kamthe, para. [0014], Id. cf. Claim 1).
Cho may not seem to describe the identical claimed invention, however in the same field of endeavor, Kamthe provides prior art disclosure and suggestions for the claimed invention, such as after performing the validation of the first signal, transmitting information regarding the first signal to a computing system (Kamthe, para. [0014], Id.) The prior art disclosure and suggestions of Kamthe are for reasons of improving the fidelity of location data by accounting for dynamic environmental factors (Kamthe, para. [0010], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of improving the fidelity of location data by accounting for dynamic environmental factors.

s 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2014/0189806 A1) in view of Kamthe (US 2018/0124732 A1), further in view of Kobayashi (US 2005/0285737 A1).
7. The computer-implemented method of claim 6, further comprising obtaining, by the AP, one or more images of the computing device within the environment, after performing the validation of the first signal, wherein the information transmitted to the computing system further comprises the one or more images (Kobayashi, paras. [0057], [0058], “In S13, the detector 14 determines whether or not an intruder I has entered based on whether or not the AP-side RSSI fluctuation stored in S12 matches the pre-stored AP-side RSSI fluctuation pattern, and whether the M-side RSSI fluctuation stored in S12 matches the pre-stored M-side RSSI fluctuation pattern. […] In S14, the detector 14 wirelessly transmits a signal to the monitoring apparatus 2 indicating that an intruder has been detected. The controller 24 then activates the image unit 25 and starts capturing images upon the receipt of this signal. The images captured by the image unit 25 are converted in the JPEG format, and transmitted to other wireless devices as a data signal 50 that has JPEG data in the data portion 53. The controller 24 may also be configured to activate other devices upon the receipt of the signal indicating that an intruder has been detected. For instance, an alarm may be set off or a microphone activated may be activated base on this signal.”) The prior art disclosure and suggestions of Kobayashi are for reasons of providing a monitoring system with which the presence of an intruder can be detected more accurately by utilizing wireless communication technology (Kobayashi, para. [0007], “Because of this problem, it is an object of the present invention to provide a monitoring system with which the presence of an intruder can be detected more accurately by utilizing wireless communications technology.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the 
26. The AP of claim 25, the operation further comprising obtaining one or more images of the computing device within the environment, after performing the validation of the first signal, wherein the information transmitted to the computing system further comprises the one or more images (Kobayashi, paras. [0057], [0058], Id. cf. Claim 7).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Canedo Rodriguez et al. (US 2021/0041521 A1) provides prior art disclosure considered as relevant to the claimed invention (Canedo Rodriguez, Abstract, “Methods are provided for determining a positioning of a portable device including first and second sensor(s) each having a confidence. These methods include: receiving first and second signals from the first and second sensor(s), respectively; generating positional data representing positional conditions of the portable device and including first and second positional data respectively from the first and second signals, by modelling the received signals based on predefined models defining a correspondence between predefined signals and predefined positional data; comparing the first and second positional data to determine a difference between them; adjusting the confidence of the sensors by determining a new confidence depending on a previous confidence and the determined difference between positional data; weighting the generated positional data depending on corresponding confidences; and determining the positioning of the portable device based on the weighted generated positional data. Computer programs and systems suitable for performing such methods are also provided.”)

Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476